Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s Remarks/Arguments filed 12/23/2020 have been considered.  Claims 17-18 have been cancelled and claims 21-23 have been newly added by applicant.  Claims 1-16, 19-23 are currently pending.

Response to Arguments
Applicant’s arguments, see page 7, last paragraph - page 8, paragraph 1 of the Remarks, filed 12/23/2020, with respect to claims 1-16, 19-23 have been fully considered and are persuasive in light of the terminal disclaimer filed by applicant on 12/23/2020.  The terminal disclaimer has been approved and the non-statutory double patenting rejection of claims 1-20 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter: 
The present application relates to a communication system comprising a source core network element and an access network device, wherein
“the access network device is configured to:

in responsive to the transfer request, select a target core network element for transferring the terminal device to the target core network element, wherein the target core network element is different from the source core network element” in combination with other recited elements in claim 1.

The present application also relates to an apparatus in a terminal device, the apparatus comprising:
“receiving, from a source core network element, a transfer instruction carrying indication for transferring the terminal device through a tracking area update (TAU) process; and
sending, to an access network device, a transfer request in response to the transfer instruction, wherein the transfer request indicates the access network device to select a target core network element for transferring the terminal device to the target core network element” in combination with other recited elements in claim 10.

The present application relates to an access network device comprising:
“a receiver configured to cooperate with a processor to receive, from a terminal device, a transfer request indicating the access network device to select a core network element; and
.


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471